Title: To Alexander Hamilton from John Fitzgerald, 21 November 1791
From: Fitzgerald, John
To: Hamilton, Alexander



Alexandria [Virginia] Novr. 21st. 1791
My dear Sir

It is with great reluctance I write you particularly as Congress is sitting & I am satisfied you have full employment for every moment of your time, yet I cannot forbear soliciting your kind assistance in favor of establishing a Branch of the National Bank in this town, to effect which a memorial is forwarded to the Directors stating some of the Advantages which would result to the public from it.
I flatter myself that from the Collector’s returns made to you, the Importance of our trade will justify us in this request; add to this that within these last twelve Months we have had a very great accession of Inhabitants; the Improvements made & making for the accomodation & safety of shipping are very considerable, & no town in the United states has a more extensive & fertile back Country for its support. These reasons join’d with what is set forth in the memorial will I hope induce you to think with me that a Branch of the Bank establish’d here will afford benefit to the public as well as to that part of the Community more immediately connected with the place, & be assur’d that were not these my real Sentiments I would not (interested as I am in the event) request you to support the measure. If time permits I shall be happy in a line from you on this subject.

Believe me to be with unfeign’d regard & Esteem   Dear Sir   Yr. Mo Obed Servt.
John Fitzgerald
